Citation Nr: 1329314	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran had active service from January 1962 to June 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In July 2011, the Board reopened the Veteran's claim for 
service connection for bilateral pes planus, and remanded 
the claim on the merits, along with other claims no longer 
on appeal.  

In March 2013, the Board recharacterized the issue on appeal 
as one for service connection for a bilateral foot disorder 
and remanded the claim for further development because of 
inadequate medical opinions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the claim on appeal.  
Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

The Board has determined that further development of the 
Veteran's claim is warranted.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Unfortunately, a remand for compliance with the 
directives of the Board's March 2013 remand is warranted.  

The March 2013 Board remand directed the RO/AMC to ensure 
that the medical report generated by a VA examination 
include adequate responses to the specific opinions 
requested.  The April 2013 VA examiner diagnosed pes cavus, 
hammertoes, arthritis, toe amputations, and peripheral 
sensory-motor polyneuropathy and opined that all these 
bilateral foot disorders were due to the polyneuropathy 
whose cause was not clear.  However, evidence in the record 
indicates that at least one of the Veteran's foot conditions 
preexisted military service as mild pes cavus was noted on 
his November 1961 enlistment examination.  Thus, the April 
2013 VA examiner failed to explain whether the mild pes 
cavus noted on the induction physical was in error, or 
whether any preexisting pes cavus, apparently also the 
result of polyneuropathy, did not increase in severity 
during service.  

The adjudication of a service connection claim for a 
preexisting disorder involves different concepts and 
standards than deciding a direct service connection claim.  
The Board's April 2013 remand instructions attempted to 
present the results of a medical opinion regarding the 
Veteran's bilateral foot disorders in a format that would 
use the "clear and unmistakable" standard for preexisting 
foot disorders that might have been aggravated during 
service and the "at least as likely as not" standard for 
those foot disorders that may have been incurred as a result 
of service.  The April 2013 medical opinion, unfortunately, 
did not track the question and answer format developed in 
the March 2013 Board remand to ease adjudication of this 
complicated claim.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will 
rebut the presumption of soundness.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.  A preexisting disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

When the presumption of soundness has attached, VA has the 
burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard used in most cases of direct service connection.  
It is an "onerous" evidentiary standard, requiring that the 
no-aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption 
of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner, 370 
F.3d at 1096; 38 U.S.C.A. § 1153.  

In its March 2013 remand, the Board directed the VA examiner 
to employ the "clear and unmistakable" standard in answering 
a number of questions for those foot disorders deemed 
preexisting to service.  As noted above, service treatment 
records indicated that mild pes cavus was noted on the 
Veteran's November 1961 enlistment examination.  The April 
2013 VA examiner diagnosed pes cavus, hammertoes, arthritis, 
and peripheral sensory-motor polyneuropathy and opined that 
all these bilateral foot disorders were due to the 
polyneuropathy whose cause was not clear.  However, the 
April 2013 VA examiner failed to explain whether the mild 
pes cavus noted on the induction physical was in error; or 
whether any preexisting pes cavus, also the result of 
polyneuropathy, clearly and unmistakably did not increase in 
severity during service.  The April 2013 VA examiner also 
failed to reconcile his or her findings with those in the 
May 2009, September 2011, and October 2012 VA medical 
examinations, as the Board had requested.  

Therefore, on remand the RO/AMC should ensure that the April 
2013 VA examiner renders an opinion consistent with the 
instructions in this Remand or, in the alternative, that the 
Veteran is scheduled for another VA examination and medical 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, 
VA and non-VA, should be obtained and 
added to the claims folder.  

2.  Following completion of the above, the 
claims file shall be forwarded to the 
April 2013 VA examiner for clarification 
as the medical opinion in that examination 
report did not answer specific questions 
asked in the Board's March 2013 remand.  
Therefore, after a review of the claims 
file and any notes from the April 2013 
examination, the April 2013 VA examiner is 
requested to answer the following 
questions:  

(a) Whether you believe the diagnosis of 
pes cavus noted on entry into service was 
accurate?  Please explain your answer to 
this question.  

(b) If you believe that the diagnosis of 
pes cavus noted on entry into service was 
accurate, and therefore that the Veteran's 
pes cavus preexisted entry into service, 
please opine whether there is clear and 
unmistakable evidence that the preexisting 
pes cavus did not increase in severity 
during service.  Regulations require us to 
presume that something which has been 
symptomatic in service did increase in 
severity during service.  To rebut this 
presumption, VA must point to clear and 
unmistakable evidence that there was no 
increase in severity during service.  What 
is the clear and unmistakable evidence 
that pes cavus did not increase in 
severity during service?  

(c) If you do find that the Veteran's 
preexisting pes cavus underwent an 
increase in disability during service, 
please opine whether this increase in 
disability was beyond the natural progress 
of the disease.  

(d) If you find that the diagnosis of pes 
cavus noted on entry into service is not 
accurate and that the Veteran's pes cavus 
did not clearly and unmistakably exist 
prior to service, then please opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any current pes cavus 
had its onset during service, or is 
related to any event in service.  

(e) In providing the above opinions, and 
in explaining any opinions found in your 
April 2013 VA examination, please 
reconcile any findings with those in the 
May 2009, September 2011, and October 2012 
VA medical examination reports, including 
the September 2011 VA examiner's opinion 
that the arthritis of the Veteran's right 
foot is at least as likely as not due to 
the aggravation of his preexisting pes 
cavus.  (Those examination reports are 
found in the claims file and have been 
summarized in the July 2011 and March 2013 
Board remands.)  

3.  If the April 2013 examiner is not 
available to clarify the April 2013 VA 
medical opinion, then schedule the Veteran 
for an appropriate VA examination by a 
qualified examiner who has not previously 
examined the Veteran.  The examiner must 
review the claims file and must note that 
review in the report.  The examiner should 
consider all of the medical and lay 
evidence of record and should provide the 
following information:

(a) The examiner should clearly identify 
each diagnosed foot condition, whether 
left, right or bilateral; then

(b) The examiner should opine whether any 
diagnosed foot condition (left, right, or 
bilateral) clearly and unmistakably 
existed prior to the Veteran's entry into 
service.  This should include a discussion 
of the notation of bilateral pes cavus on 
the Veteran's entrance examination in 
November 1961.  

(c) If any diagnosed foot or bilateral 
foot condition clearly and unmistakably 
existed prior to the Veteran's entry into 
service, the examiner should then opine 
whether there is clear and unmistakable 
evidence that the preexisting foot or 
bilateral foot condition did not increase 
in severity during service.  

In providing this opinion, the examiner 
should reconcile his or her conclusion 
with that of the September 2011 VA 
examiner's opinion that the arthritis of 
the Veteran's right foot is at least as 
likely as not due to the aggravation of 
his preexisting pes cavus.  

(d) If any preexisting foot or bilateral 
foot condition underwent an increase in 
disability during service, was the 
increase in disability beyond the natural 
progress of the disease.   

(e) If the examiner determines that any 
diagnosed foot or bilateral foot condition 
did not clearly and unmistakably exist 
prior to service, then the examiner should 
opine whether it is at least as likely as 
not (i.e. a 50 percent or greater 
probability) that any current foot 
condition had its onset during service, or 
is related to any event in service?  

In providing the above opinions, the 
examiner is requested to reconcile his or 
her findings with those in the May 2009, 
September 2011, October 2012, and April 
2013 VA medical examination reports.  

4.  If either the April 2013 VA examiner 
providing a clarification of the April 
2013 medical opinion, or a different 
examiner providing a new examination and 
medical opinion, feels that the requested 
opinions cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e., no one 
could respond given the state of medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e., additional facts are required, or 
the examiner does not have the needed 
knowledge or training).  

5.  Then, review the claims file and 
ensure that all of the foregoing 
development actions have been completed in 
full.  If the requested medical report 
does not include adequate responses to the 
specific opinions requested, the report 
must be returned to the appropriate 
examiner for corrective action.  

6.  Then, readjudicate the claim.  If any 
decision is adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  


